An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

   

 

GREGORY GARY GRANT, No. 68250
Petiticmer,
VS. q».
NEVADA DISABILITY ADVOCACY  E L E 
AND LAW CENTER/LA?) VEGAS, ~
Res ondent. OCT 0 5.2315
CLEEiAgéESEFégggéhg‘guRT
ORDER DI SMI SSIN G PETITION
This pro se petition was docketed in this mutt 011 June 18,
2015, without payment of the requisite ﬁling fee. 011 J uly :20, 2015, this
court issued an order directing petitiener to submit an afﬁdavit in support

of his motion to proceed in forma pauperis within 30 days or the petition

‘ would be dismissed. To date, petitioner has not paid the ﬁling fee or

2 otherwise responded to this court’s orderi Accorciingly, cause appearing,
the motiﬂn is denied and this petition is dismissed
It is so ORDERED.

CLERK OF THE SUPREME COURT
TRACIE K. LINDEMAN

BYE gum!“ K “513%

cc: Gregory Gary Grant

 

Summs Gwm
or
NEVABA

CLERK‘S ORDER

{mow-n  a!-
Is - 30331

WWW